Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00108-CV

               IN THE INTEREST OF M.G.N. and A.C.N., Minor Children

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-17947
                       Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of court are assessed against Appellant.

      SIGNED July 29, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice